Citation Nr: 1534449	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-31 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for voiding dysfunction with urinary leakage, as due to service-connected internal scarring, residuals of a cesarean.  

2.  Entitlement to an initial compensable rating for internal scarring, residuals of a cesarean.  

3.  Entitlement to a separate compensable rating for a painful scar related to service-connected internal scarring, residual of a cesarean.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, granted service connection for voiding dysfunction with urinary leakage, as secondary to service-connected internal scarring, residuals of a cesarean (herein voiding dysfunction), with an initial 20 percent rating assigned, and granted service connection for internal scarring, residuals of cesarean, with an initial noncompensable rating assigned, each with an effective date of April 1, 2009.  

The Veteran provided testimony before the undersigned during a videoconference hearing in June 2015.  A transcript is of record.  

The Board notes that the Veteran's internal scarring, residuals of a cesarean has been rated by analogy under Diagnostic Code 7613 for disease, injury, or adhesions of the uterus.  During the Board hearing, the Veteran requested consideration under Diagnostic Codes 7614, 7615, and 7617, which cover disease, injury, or adhesions of the fallopian tube (including pelvic inflammatory disease (PID)), disease, injury, or adhesions of the ovary, or removal of both the uterus and the ovary.  See Board Hearing Transcript (Tr.) at 7.  The Veteran asserted during the hearing that her service-connected internal scarring aggravated the other gynecological issues and surgeries she had after service.  See Board Hearing Tr. at 10-12.  

The Board further notes that the Veteran has not been service-connected for any disabilities of the fallopian tube, ovaries, or uterus, but rather was service-connected for scarring from a cesarean, which took place during service.  The issue of whether there is a link between the cesarean, scarring from the cesarean, and the other gynecological issues she had after service has not been considered by the Agency of Original Jurisdiction (AOJ).  As such, the Board finds that the issue of entitlement to service connection for gynecological issues other than internal scarring from a cesarean, to include disease, injury, or adhesion of the fallopian tube or ovary or the removal of both the uterus and the ovary, to include as due to service-connected internal scarring, residual of a cesarean, has been raised by the record, but has not been adjudicated by the  AOJ.  See Board Hearing Tr. at 10-12.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to October 9, 2012, the Veteran's voiding dysfunction did not require the use of absorbent materials and resulted at most in voiding two to three times during the day or night.  

2.  Beginning October 9, 2012, the Veteran's voiding dysfunction resulted in awakening to void up to five times per night and later began requiring the wearing of absorbent materials that must be changed no more than two to four times per day.

3.  Throughout the appellate period, the Veteran's internal scarring, residual of a cesarean has not required continuous treatment.

4.  Beginning June 22, 2015, the Veteran has reported one linear, painful scar related to her service-connected internal scarring, residual of a cesarean.  

CONCLUSIONS OF LAW

1.  Prior to October 9, 2012, the criteria for an initial rating in excess of 20 percent for voiding dysfunction are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7599-7517 (2014).

2.  Beginning October 9, 2012, the criteria for an initial rating of 40 percent, but no higher, for voiding dysfunction are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7599-7517.  

3.  The criteria for a compensable rating for internal scarring, residual of a cesarean are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.116, Diagnostic Code 7613 (2014).

4.  Beginning June 22, 2015, the criteria for a separate 10 percent rating, but no higher, for a linear, painful scar, related to internal scarring, residual of a cesarean are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5126 redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.159, 3.326(a).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

 Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran testified at the Board hearing that all relevant treatment records have been submitted to VA.  See Board Hearing Tr. at 9.  No other outstanding treatment records have been identified by the Veteran.  

She was provided with two VA examinations in August 2012.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  While the Veteran reported in a November 2013 statement that her symptoms related to her voiding dysfunction have increased since the last VA examination, she provided all of the information necessary to properly evaluate her service-connected voiding dysfunction in that statement and during the June 2015 Board hearing.  Based on this lay evidence, an increased rating of 40 percent for voiding dysfunction is granted below; the Veteran has not reported worsening symptomatology since the Board hearing.  As such, further examination would not aid the Veteran in obtaining a higher rating.  
Finally, neither the Veteran nor her representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Voiding Dysfunction

The Veteran contends that the severity of her voiding dysfunction warrants a higher disability rating.  The voiding dysfunction is currently rated as 20 percent disabling by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7517.  This diagnostic code pertains to injuries of the bladder, and provides that such disabilities should be evaluated based on the criteria pertinent to voiding dysfunction, to include urine leakage, urinary frequency, or obstructive voiding.  38 C.F.R. § 4.115a.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7517.
  
Evaluation under urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the wearing of absorbent materials which must be changed two to four times per day, a 40 percent rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a 60 percent rating is warranted.  38 C.F.R. § 4.115a.  Regarding urinary frequency, a maximum 40 percent rating is warranted for a daytime voiding interval less than one hour, or awakening to void five or more times per night.  Id.  For obstructed voiding, a maximum 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization.  Id.  

The Board notes that the Veteran is competent to describe the need to change absorbent materials or void during the day or night because such actions come to her through her senses and, as such, require only personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board notes that the Veteran's statements throughout the appeal regarding her symptomatology, whether to VA or private medical providers or in lay statements, are found to be consistent and credible.   

Prior to October 9, 2012, the evidence does not demonstrate the required use of absorbent materials or voiding patterns.  In an August 2012 VA examination, the Veteran specifically denied the use of absorbent materials despite the presence of urinary leakage.  Moreover, she reported her daytime voiding patterns to be every two to three hours and that she was awakened two to three times at night to void.  She denied any type of stricture disease, urinary retention, which required intermittent catheterization, urethral fistula stricture, neurogenic bladder, or malignant neoplasms.  She reported that she was able to work full time as a supervisor at the Postal Service Department but that she needed to use the bathroom every two to three hours during work.  

The remaining evidence of record during this period does not include information regarding the use of absorbent materials, daytime or nighttime voiding patterns, or urinary retention.  Therefore, based upon the evidence during the appellate period prior to October 9, 2012, the Board finds that a higher initial rating in excess of 20 percent is not warranted.  The Veteran specifically denied the use of absorbent materials when asked upon VA examination and did not report their use at any other time during this period.  She did not report a daytime voiding interval of less than one hour and did not report awakening to void at night five or more times, which is required for the next higher rating under urinary frequency.  As such, an initial rating in excess of 20 percent is not warranted prior to October 9, 2012, for voiding dysfunction with urinary leakage.  

On October 9, 2012, however, the Veteran submitted a private treatment record in which she reported that while she was not wearing pads for her mild urge incontinence, she experienced nocturia anywhere from one to three times per night and five times on a bad night.  Then, in a November 2013 statement, the Veteran reported the use of absorbent materials which required changing twice per day as well as nighttime voiding of up to five times on a bad night.  

During the Board hearing, the Veteran reported the use of absorbent materials, which she has to change three to four times per day as well as daytime voiding every two hours.  She also reported needing to get up every two hours to void at night and that she does not sleep six hours per night.  

The Board notes that beginning on October 9, 2012, the record demonstrates that the Veteran awakened five times to void on "bad nights" and acknowledges that the record does not demonstrate how often the Veteran had a bad night.  Resolving all doubt in her favor, the Board finds that her voiding dysfunction disability more nearly approximated a 40 percent disability rating based upon the need to void five times per night beginning on October 9, 2012.  

The rating criteria do not provide for a disability rating in excess of 40 percent when considering urinary frequency or obstructed voiding.  Moreover, the medical evidence does not demonstrate, nor has the Veteran reported, the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  As such, the next highest rating for urinary leakage, a 60 percent rating, is not warranted.  38 C.F.R. § 4.115a.  

All other potentially relevant rating criteria have been considered but do not apply to this case, as there is no evidence of any type of stricture disease, urinary retention, which required intermittent catheterization, urethral fistula stricture, neurogenic bladder, or malignant neoplasms.  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria specifically contemplate the Veteran's impairment due to her service-connected voiding dysfunction symptoms such as urinary leakage requiring the wearing of absorbent materials and increased voiding frequency.  The rating criteria are specifically based on such impairment and symptomatology.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability from her service-connected voiding dysfunction and referral to the Director of Compensation Service for consideration of entitlement to an extraschedular rating is not warranted.

Residuals of a Cesarean- Internal Scarring and Linear, Painful Scar

The Veteran is seeking a higher rating for her service-connected internal scarring, residual of caesarean section, which is currently assigned a noncompensable rating under Diagnostic Code 7613, which provides ratings for disease or injury of the uterus.  Under Diagnostic Code 7613, a noncompensable rating is assigned where symptoms do not require continuous treatment.  Where continuous treatment is required, a 10 percent rating is assigned.  Where continuous treatment does not control the symptoms, a maximum schedular 30 percent rating is warranted.  
38 C.F.R. § 4.116, Diagnostic Code 7613.

Throughout the claim, the Veteran has acknowledged that her service-connected internal scarring does not require continuous treatment.  In a November 2012 statement attached to her notice of disagreement, the Veteran stated that her internal scarring does not require further treatment but that, among other things, she had an ugly scar on her stomach.  Again in a November 2013 statement attached to a VA Form 9, the Veteran stated that there is no treatment for her internal scarring.  

The medical evidence of record does not demonstrate, nor has the Veteran reported, that her service-connected internal scarring from her cesarean has required continuous treatment.  As such, an increased rating for that disability is not warranted.  

However, an August 2012 VA examiner noted an 11 centimeter (cm) horizontal scar on the lower abdomen related to the cesarean, and the examiner noted the abdomen to be non-tender.  An October 2012 private treatment record also noted the visible scar on the abdomen but noted that the abdomen was non-tender.  As noted above, the Veteran reported the presence of an ugly scar on her stomach as a result of her cesarean in a November 2012 statement.  During the Board hearing, the Veteran reported for the first time that her scar was painful and that the aching pain was not going to go away.  See Board Hearing Tr. at 12-13.  

Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating is warranted for three or four scars that are painful or unstable and a 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this diagnostic code when applicable.

The Board notes that as the Veteran has one linear and painful scar on her abdomen as a residual of the in-service cesarean, a separate 10 percent rating is warranted under Diagnostic Code 7804.  As the scar was noted throughout the record but was not noted to be painful until the Board hearing, the 10 percent rating is warranted, effective June 22, 2015.  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria specifically contemplate the Veteran's impairment due to her service-connected internal and external scarring related to a cesarean, to include the presence of a painful, linear scar.  The rating criteria are specifically based on such impairment and symptomatology.  38 C.F.R. § 4.130.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral to the Director of Compensation Service for consideration of entitlement to an extraschedular rating is not warranted.
As a final matter, as the Veteran has not submitted evidence of unemployability that is related to her service-connected voiding dysfunction or internal scarring, and as the record does not otherwise raise the issue, the Board expressly finds that entitlement to a total disability evaluation based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Prior to October 9, 2012, an initial rating in excess of 20 percent for voiding dysfunction is denied.  

Beginning October 9, 2012, an initial rating of 40 percent, but no higher, for voiding dysfunction is granted.

An initial compensable rating for internal scarring, residuals of a cesarean, is denied.

Beginning June 22, 2015, a 10 percent disability rating, but no higher, for a linear, painful scar related to service-connected internal scarring, residual of a cesarean is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


